Fourth Court of Appeals
                         San Antonio, Texas
                              October 20, 2020

                            No. 04-20-00216-CV

      IN THE INTEREST OF A.F., J.J.L., AND J.A.R., CHILDREN,

          From the 73rd Judicial District Court, Bexar County, Texas
                      Trial Court No. 2018-PA-02310
             Honorable Charles E. Montemayor, Judge Presiding


                               ORDER

The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED.


It is so ORDERED on October 20, 2020.

                                                         PER CURIAM


ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court